Title: To John Adams from John M. Pintard, 27 December 1799
From: Pintard, John M.
To: Adams, John



Sir
Philadelphia 27th December 1799

I intended this Morning to have waited on you to Know if you had any Commands for Cadiz, for which Place I am under the necessity of Setting off by way of New London (tomorrow Morning) having protracted my stay to the Last moment. I have apply’d to the Secretary of State to be heard before those Gentn. to whom you Referred my papers and altho it is ten days Since I have Received no satisfaction on that head. on the 20th Instant, hearing that the Attorney General was about to leave town I addressed them by Letter this day the Secretary of State Informed me that they had made up their minds a week ago. from which only, I presume they have made their Report. It would be very Important to me to Know the final Issue before I Leave New London, which will be on Sunday week. Supposing the Report to have been made I take the Liberty of enclosing two certificates I Received by this days post from new york. notwithstanding any opinion I may have formed of the treatment I have Received from the other officers of Government in not being allowed a personal Hearing on the charges exhibited against me I cannot help expressing my obligations to you Sir for your Politeness and attention; and be assured that whatever you may find yourselfe under a necessity of doing on this occasion I shall Submit to, in Respectfull obedience at the Same time conscious that I have conducted myselfe with the utmost Integrity in executing the duties of my office I have the Honor to be with the warmest atatchment to your Person and Administration / Sir / your most obedient / and very Humble Sert

John M Pintard